Appeal from a judgment of the Supreme Court, Monroe County (Francis A. Affronti, J.), rendered June 14, 2005. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law § 160.15 [3]). Defendant failed to preserve for our review his contention that the plea was not voluntarily entered (see People v Jennings, 8 AD3d 1067, 1068 [2004], lv denied 3 NY3d 676 [2004]). “Although defendant’s initial factual allocution may have negated an essential element of the crime, this case does not fall within the exception to the preservation rule because [Supreme Court] conducted the requisite further inquiry and defendant did not thereafter raise any further objections or move to withdraw his plea or to vacate the judgment of conviction” (id.; see People v Lopez, 71 NY2d 662, 666 [1988]; People v Petersen, 60 AD3d 1365 [2009]). The bargained-for sentence is not unduly harsh or severe. Present—Scudder, P.J., Hurlbutt, Martoche, Centra and Peradotto, JJ.